Action to recover the value of the interest which plaintiff had in liens on certain real property in Orange county as a consequence of the ownership of two mortgages thereon, the value of the security thereof being allegedly impaired as a consequence of defendants prosecuting a foreclosure of invalid liens on such property and obtaining a sale thereof under such foreclosure judgment. Also to recover damages for alleged waste or *914trespass impairing the value of said mortgage security. Order denying defendants’ motion to change the venue from Queens county to Orange county, under section 183 of the Civil Practice Act, reversed on the law, with ten dollars costs and disbursements, and the motion granted, without costs. The action affects a lien or interest in real property situated in Orange county and under section 183 of the Civil Practice Act must be tried in that county. Lazansky, P. J., Hagarty, Cars-well, Taylor and Close, JJ., concur.